Dismissed and Opinion Filed January 6, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-20-00767-CV

   LAWRENCE DALE OCHS AND JOHN JOSEPH OCHS, Appellants
                            V.
   DALLAS COUNTY, PARKLAND HOSPITAL DISTRICT, DALLAS
  COUNTY COMMUNITY COLLEGE DISTRICT, DALLAS COUNTY
 SCHOOL EQUALIZATION FUND, DALLAS INDEPENDENT SCHOOL
          DISTRICT, AND CITY OF DALLAS, Appellees

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. TX-19-01075

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Molberg
      On November 23, 2020, we directed appellants to file their brief, which was

overdue, within ten days. Although we cautioned appellants that failure to comply

would result in dismissal of the appeal without further notice, appellants have yet to

file their brief. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal.

See id. 38.8(a)(1), 42.3(b),(c).

                                            /Ken Molberg//
200767f.p05                                 KEN MOLBERG
                                            JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LAWRENCE DALE OCHS AND                       On Appeal from the 192nd Judicial
JOHN JOSEPH OCHS, Appellants                 District Court, Dallas County, Texas
                                             Trial Court Cause No. TX-19-01075.
No. 05-20-00767-CV          V.               Opinion delivered by Justice
                                             Molberg, Justices Reichek and
DALLAS COUNTY, PARKLAND                      Nowell participating.
HOSPITAL DISTRICT, DALLAS
COUNTY COMMUNITY
COLLEGE DISTRICT, DALLAS
COUNTY SCHOOL
EQUALIZATION FUND, DALLAS
INDEPENDET SCHOOL
DISTRICT, AND CITY OF
DALLAS, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the
appeal.


Judgment entered this 6th day of January, 2021.




                                       –2–